C$ unless otherwise stated FOR IMMEDIATE RELEASE November 18, 2009 Manulife Financial Announces Offering of Common Shares TORONTO – Manulife Financial Corporation (MFC) announced today that it has agreed to issue common shares to a syndicate of underwriters for an aggregate price of $2,500,400,000 in a “bought deal” public offering in Canada.The purchase price of the shares under the public offering is $19.00 per share.The offering is expected to close on or about November 30, 2009, subject to satisfaction of customary closing conditions.MFC expects to use the net proceeds of the offering for general corporate purposes which may include contributions of capital to its insurance and other subsidiaries, for potential acquisitions or other growth initiatives. Following the offering, MFC intends to retire the approximately $1 billion of outstanding indebtedness under its credit facility with Canadian chartered banks using other cash resources of the Company. The common shares to be offered have not been and will not be registered under the U.S. Securities Act of1933, as amended (U.S. Securities Act), or any state securities laws and may not be offered, sold or delivered, directly or indirectly, in the United States, except in certain transactions exempt from the registration requirements of the U.S. Securities Act.This press release shall not constitute an offer to sell or the solicitation of an offer to buy such common shares in the United States or in any other jurisdiction where such offer is unlawful. MFC has granted the underwriters an over-allotment option, exercisable in whole or in part at any time up to 30days after closing, to purchase up to an additional $375,060,000 in common shares at the same offering price.Should the over-allotment option be exercised in full, the total gross proceeds of the public offering would be About Manulife Financial Manulife Financial is a Canadian-based financial services group serving millions of customers in 22countries and territories worldwide.Operating as Manulife Financial in Canada and Asia, and primarily through John Hancock in the United States, the Company offers customers a diverse range of financial protection products and wealth management services through its extensive network of employees, agents and distribution partners.Funds under management by Manulife Financial and its subsidiaries were $437billion (US$407billion) as at September30, 2009. Manulife
